Citation Nr: 0204520	
Decision Date: 05/14/02    Archive Date: 05/17/02	

DOCKET NO.  95-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is mentally competent for Department of 
Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the VA 
Regional Office (RO) in Seattle, Washington.


REMAND

A September 1997 RO decision proposed a finding of 
incompetency.  A March 1998 RO decision concluded that the 
veteran was not competent to handle disbursement of funds.  
The veteran was notified of this decision, and his appellate 
rights, by official letter dated in April 1998.  In January 
1999, the veteran submitted a statement addressing the 
decision regarding having a payee handle his VA funds, 
indicating that he was appealing his case.  The Board 
construes this as a notice of disagreement with the 
determination of incompetency.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of whether the 
veteran is mentally competent for VA 
benefit purposes.  The veteran and his 
representative should be advised of the 
necessity of filing a timely substantive 
appeal to complete his appeal on this 
issue.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




